DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 03/02/22, has been entered. Claims 1-20 are pending and under consideration.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 03/02/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 01/13/22:
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, for new matter, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s persuasive argument that one of ordinary skill in that art of electrochemical biosensors would recognize that the terms “reporter molecules” and “redox mediators” are synonyms and thus, the specification has sufficient support for the negative limitation (see Remarks, page 7).


Allowable Subject Matter
5.  Claims 1-20 are allowed.

The prior art does not teach or fairly suggest methods for detecting susceptibility of one or more infectious agents to one of more anti-infectives, comprising monitoring oxidation reduction potential(s) of split (i.e. first and second), pre-filtered samples, in the absence of added redox mediators and reporter molecules.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 15, 2022